 248DECISIONSOF NATIONAL LABORRELATIONS BOARDScoler's Incorporatedand,Local 59, Hotel and Restau-rant Employees'and BartendersInternational Un-ion, AFL-CIO. Case 1-CA-7270July 27, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, ANDKENNEDYOn April 28, 1971," Trial Examiner Frederick U.Reel issued his Decision in the above-entitled pro-ceeding, finding that the Respondent had engaged inand was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom andtake certain affirmative action, as set forth in theattached Trial Examiner's Decision. He also foundthat Respondent had not engaged in certain otherunfair labor practices and recommended that theallegations pertaining thereto be dismissed. Thereaf-ter,Respondent and the General Counsel filedexceptions to the Trial Examiner's Decision withbriefs in support thereof. Respondent also filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case, and hereby adopts thefindings,' conclusions,2 and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thattheRespondent, Scoler's Incorporated,Hartford,Connecticut, its officers, agents, successors, andassigns,shall take the action set forth in the TrialExaminer's recommended Order.IWe have affirmed the Trial Examiner's finding of 8(a)(1) and (5)violations and his recommendationthat a bargaining order be issued onthe basis ofN.L.R.B. v. Gissel Packing Company, Inc.,395U.S. 575.Accordingly,we finditunnecessary to pass on the General Counsel'scontentionthat Respondent also violated 8(a)(5) under theSnow &Sons(134 NLRB 709, enfd. 308 F.2d 687 (C.A. 9)) line of cases, nor do we adoptthe TrialExaminer's conclusion with respect thereto.2The Trial Examiner, while "lean[mgI in favor of counting" employeeAlbertine Cyr's authorization card, found it unnecessary to pass on thevalidity of the card. The record shows that, although Cyr testified that shehad no intention of joining the Union when she signed the card, employeeWatson credibly testified that, whenshe gave thecard to Cyr, sheexplained that by signing the 7card Cyr was agreeing to have the Unionrepresent her. Because of the TrialExam iter'scredibilityresolution infavor of Watson's testimonyas well asthe fact that Cyr admitted readingthe title of the card, "Application for Membership," we conclude that Cyr'sauthorizationcard is valid and, .,therefore, the Union had validauthorization cards from 11 employeesin the'unit.'TRIAL EXAMINER'S DECISIONSTATEMENT . OF THE CASE-FREDERICK U. REEL, Trial Examiner: This case, heard atHartford,Connecticut, on February 25" and 26, .1971,pursuant to a charge filed the preceding September 8, anda complaint issued December] 1, presents questions. arisingout of, the organizing campaign conducted by the ChargingParty (herein called the Union) at Respondent's restaurant,and Respondent's reaction thereto, including its refusal tobargain with the Union. Upon the entire record,2 includingmy observation of the witnesses, and after due considerationof the briefs filed by General Counsel and by Respondent, Imake the following:FINDINGS of FACTI.THEBUSINESSOF THE RESPONDENT AND THELABOR ORGANIZATION INVOLVEDRespondent, herein sometimes called the Company, aConnecticut corporation operating a restaurant in Hart-ford,has annual gross revenues in excess of $500,000,annually receives supplies and materials valued in excess of$25,000, directly from points outside the State, and is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act. The Union is a labororganization within the meaning of Section 2(5) of the Act.II.THE UNFAIR LABOR PRACTICESA.Summary of EventsLate in July the Union obtained the signatures of 11waiters, waitresses, and bartenders to cards which providedin clear, prominent, and unmistakable language that thesigner applied for membership in the Union, and which alsorecited (equally unmistakably, but less prominently) thatthe signer authorized the Union to represent him incollective bargaining. Armed with these cards, the Unionon July 31 filed with the State of Connecticut Labor Boarda petition for an election in a unit of waiters, waitresses, andbartenders, and on the same day the Union's businessmanager, Leonard LaPenta, advised Clifford Lackman, theowner and operating head of the restaurant, of the filing. Afew days later LaPenta again visited Lackman, this time tocomplain that Lackman had been interfering with employ-ees in violation of their Section 7 rights and to suggest thatLackman retain special counsel experienced in labor lawrather than rely on his usual lawyer.Lackman heeded the latter advice and was accompaniedby a specialist in labor law at a joint conference withiAll datesherein except where otherwise noted referto the year 1970.2 IncludingJoint Exh. 12,and the affidavit attached thereto, which ishereby admittedpursuant to motion received after the close of the hearing.192 NLRB No. 49 SCOLER S INC.LaaPenta at" the state board's office on August 17. On thisoccasion the agent for the state board checked the signedapplication cards against signatures submitted by Lack-man, and announcedthat, the Union had I 1 cards out of aunit of 18 waiters, waitresses, and bartenders. Counsel forRespondent then stated that the unit was inappropriate,and' should include a number of other employees such assandwich makers and kitchen employees. The state boardscheduled a, hearing,on the matter for August 24, but onAugust 21 the Union withdrew its petition, and the stateboard thereupon closed the proceeding before it.Meanwhile on Wednesday; August 19, LaPenta againcalled _on Lackman, presented him with a formal demandfor recognition, and left with 'him copies of the 11 signedapplications. Lacknian asked for time to consult his lawyer,and LaPenta agreed, asking for a. reply by Friday, August21. On that date LaPentareceived from Lackman's counsela letter 'reciting, thatRespondent had "serious doubtswhether, .the cards signed by employees expressed theirtrue wishes" and believed "that the cards do not expresstrue employee sentimentin an appropriate bargainingunit." The ,letter, further reciting that Respondent had notverified the signatures on the cards, which were returnedtherewith, concluded with the suggestion that the Union"proceed to resolve any representation question throughthe appropriate governmental channels." That afternoon,August 21, the Union commenced picketing at therestaurant.Respondent countered on August 25 by filing with theNational Labor Relations Board a petition for an election.This Petition, -filed August 25, alleged that the appropriateunit included, all employees of the restaurant (except forstatutoryexclusions),but on August 27 Respondent filedan amended petition reciting that the appropriate unitconsisted-eitherof "all, waiters, waitresses and bartenders,"excluding all kitchen employees,or"any other unit theNLRB, may find appropriate." On September 2 the Board'sRegionalDirectorwrote the parties directing that anelection be held in the unit of waiters, waitresses, andbartenders which he expressly found to be appropriate. Noreview of this ruling was sought, and the election was heldSeptember 9. The so-calledExcelsiorlist furnished by theRespondent contained 19 names. The day before theelection the Union filed the charge initiating this litigation,and the Regional Director has therefore impounded theballots.B.The Union's Majority Status1.The appropriate unitRespondent's answer denies the allegation in thecomplaint that "all waiters, waitresses and' bartendersexcluding all other employees, office clerical employees,guards and supervisors as defined in Section 2(11) of theAct, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act." I find, however, that the record amply supportsthe allegation. Not only was this unit found appropriate bythe Regional Director, but it was the very unit stated to beappropriate in Respondent's amended petition. Moreover,evidence placed in the record by Respondent establishes249that the Connecticut Labor Board has frequently foundsimilar units appropriate, Finally, Respondent's suggestionthat the "sandwich men".should be included in the unit isill-taken, for although in this particular restaurant thesemen work in the dining area, their duties are far more akinto those of cooks,-chefs, and kitchen employees generallythan they are to those of the waiters, waitresses, andbartenders.TheExcelsiorlistof 19 employees submitted byRespondent excluded the hostess-head waitress, andproperly so, as she has many of the aspects of a supervisor,can affect the waitress'earnings by her assignment oftables, does not wear a uniform as do theemployees in theunit, and is often in sole charge of the establishment. Alsounlike the other employees she is paid on a salary, ratherthan an hourly, basis and she works substantially shorterhours. The list included the head bartender, but I need notresolve the issue as to his supervisory status, as the Unionneeds 10 to establish a majority whether the unit included18 or 19 employees.2.The validity of the cardsThe record establishes that at all pertinenttimes theUnion had signed cards from 11 employees, and that thecards in unequivocal language recited that the signerapplied for membership in the Union and authorized theUnion to bargain in his behalf. Respondent introducedevidence bearing on the validity of the cards signed byMarjorie Cianci and Albertine Cyr.Cianci signed her card at the request of employeeMedbury. Cianci took the card from Medbury on the floorof the restaurant, but took it into the ladies' restroom tosign it, and then returned it to Medbury, about 3 or 4minutes later. Cianci testified she did not read the card, butshe filled it out to the extent of entering her name, socialsecuritynumber, address, place of employment, andoccupation, and also signed it. Even assuming that she didnot read the text 'of the card, she could not have avoidedreading the large print, solid capitals, bold-face caption"Application for Membership in the Hotel & RestaurantEmployees and Bartenders International Union." Early inOctober Cianci stated in an affidavit that she "originallywas in favor of . . . the Union" but "about two weeks later... changed [her I mind." At the hearing Cianci sought torepudiate the affidavit, testifying that she had indeedchanged her mind, but that before she had changed it shehad merely been "very up in the air" and "hadn't made[her ] mind up." Cianci's testimony was somewhatinconsis-tent as to whether Medbury had uttered any threats withrespect to the card signing. At first Cianci attributed toMedbury the statement "That the union could come in tohave a vote, and shealso saidthat anyone who didn't sign aunion card would automatically lose her job if the Uniongot in." Then, still on directexamination, she amended thattestimony to make it clear that "this was because of theunion shop, and you had to join in 30 days." Later, and stillon direct, she attributed to both Medbury 'and employeeBarrett the statement that "anybody who didn't sign a cardwould automatically lose their job," and also attributed toMedbury the statement that if Barrett "didn't sign up forthe union, he would never get a job in the city... and also, 250DECISIONSOF NATIONALLABOR RELATIONS BOARDI think,if the bartenders didn't sign,they wouldn't get a jobI found Cianci to be a most unconvincing witness, whosetestimony brings to mind the warning of the Supreme, Courtthat "employees are more likely than not,many monthsafter a card drive and in response to questions by companycounsel,togive testimony damaging to the Union,particularlywhere company officials have previouslythreatened reprisals for union activity in violation ofSection 8(a)(1).".N.L.A.B. v. Gissel Packing Co.,395 U.S.575, 608,I find that Cianci voluntarily signed a clear andunambiguous card,and that her subsequent defection fromthe ranks of union supporters postdated the unfair laborpractices described below.I have more trouble with the card of Albertine Cyr, whotestified that,,,when employee Carolyn Watson solicited hercard,Watson stated that the card"didn'tmean anything,but the vote would,when it came to a vote."Cyr alsotestified that a few days later she told Watson not to useCyr's name as a "yes"vote,and that Cyr"had no intentionof joining the Union."On the other hand Cyr admittedreading the part of the card marked"Application forMembership."Also the record establishes that Watson toldher that by signing the card Cyr was agreeing to have theUnion represent her, although it is far from clear that Cyrunderstood the meaning of the phrase.According, toWatson,an impressive and fully credible witness,Cyrwhenshe signed the card said she would"go along with" theUnion if the other employees did. Watson testified that, Cyrlater expressed objection to having her card shown to theemployer,but denied that Cyr stated she had no intentionof joining the Union at that time.Also Watson"doubted"ever mentioning to Cyr anything about an election, asWatson herself was not aware at that time of thatpossibilityAlthough I find Cyr's case close to the line, I would, inview of my high regard for Watson's credibility, lean infavor of counting Cyr's card.But the matter is academic, aseven without her card,the Union had 10 cards in a unit of18 or 19,and hence held a majority at the time, of itsbargaining request.C.Interference,Restraint,and CoercionThe, alleged violations of Section 8(a)(1) arise largely outof conversations which Clifford Lackman or his son andassistant,James Lackman, had or allegedly had, withseveral employees. To some extent the Lackmans' versionof these conversations varied significantly from that givenby the employees. The facts as found below are based onmy credibility resolutions which rest on my observation ofthewitnesses, and on what I regard as the inherentprobability or improbability of the, conflicting versions inparticular cases.1.Lackman's early interviews with employeesAs soon as Clifford Lackman heardof the Union's' efforts3The first of,these'occasionsmay have occurred before Lackmanretained counsel in this matter.4 I' do not credit that part of Piers' testimony,which attributes toLackman the offer of a car in return for Chambers'and Piers'support. Ito organize,he took steps to learn the identity of the unionleaders.During the,nextweekLackman,had separateconversations"with employeesMedbury,Watson, and"Barrett,threeunion leaders.In"these conversationsLackman committed'several violations of the Act.On August 3 Lackman asked Medbury if she had signeda I union card`(which she, falsely denied),named other`employees he thought had _ signed, -asked her if -otheremployees he named had signed,and told her'that he; wouldlook after'those who were against theUnion.The"next dayLackman told,Medburythatthe had learned she signed, acard.About the same time Lackmain asked Watson if shehad signed,'a union card and if she"was 'one of theorganizers or starters'of the'Union.'She"answered his'questions in the negative.She testified that Lackman` didnot tell her why he was asking,but that she attributed theinquiry to"more curiosity than anything else"Lackman's conversation with"Barrett is somewhatdifficult to reconstruct.I`do not credit Barrett's'testimonythat he had several conversations with'Lackman before thelatter learned from the`Union that it was or'ganizing,'but Ialso do not credit Lackman's version of the oneconversa-tion which he'admitted having with Barrett after-'that date. Ifind that, at the very least,'Lackman interrogated Barr`ettasto his union membership and activity.I credit Medbury's testimony,that she repeated to ' otheremployees the gist of her conversationswithLackman.Also, Lackman on or about ' August 1 told a group ,ofemployees that he had no objection to their having a union,but if they had wanted-a 5' or 10-centwage,increase, hewould'have given it to them.Finally, on or about August 3Lackman'asked employee Naomi Rugar if she had heardanything about the Union's being organized and `just how[she] felt about i£"2.Lackman's subsequent comments-to employees`As noted above,LaPenta on August-5 complained, toLackman'that-he was interfering with employee rights andadvised Lackman to retain a labor law specialist.Lackmandid so,but apparently did not entirely follow counsel'sadvice to refrain from further conversations with employ-ees.Lackman did on at least two occasions discourageemployees who tried to talk to him about the Union.However,Piers and Robert Chambers.Lackman told Chambers on several occasions 3'' thatLackman opposed the Union and that "the people whostuck by him would be all right,but the ones that didn'tstick by him, they wouldn't be working there after this wasover with."He also asked Chambers if he had signed aunion card.On one occasion Piers was present withChambers when Lackman indicated that he would "takecare of"the employees who "went with him." 4Piersfurther testified that'Lackmanandhis sonattempted to ascertain how she would vote'in the election.In conversations with her they would name certainemployees who were opposed to the Union,and -then; tothink Piers must have misunderstood Lackman at that point. Nevertheless,I credit Piers as to the gist of the conversation set forth above,noting thather, testimony in. those respects is corroborated by Chambers,and thatPiers' testimony contains other convincing corroborative details. SCOLER'S INC.251quote Piers,"they'd come to me, and they'd say I wonder ifI've got you."Piers said she would not respond on theseoccasions.Piers also testifiedthat CliffordLackman wouldsay that he knew "who the ring leaders are,"would namethem,and then wouldadd thatRespondentwould "get ridof those when this thing is over."On one occasion,according to Piers, Lackman said he would "close up thebackroom and-the dining room and then he would just keepthe front for those that were with him." 53.Other alleged violations of Section 8(a)(l)Barrett's testimony,corroboratedby that of employeeLillianGabinetti,is that,in the course of an argumentbetween,Barrett and the chef over a nonunion matter,James Lackman called Barrett a union instigator andthreatened to throw him out of the restaurant. JamesLackman,corroboratedby employee GloriaBradshaw,denied referring to the Union during the course of thealtercation.I credit=Respondent's witnesses in this regard,and in any event would not find a violation in this episodeeven if Lackman did so refer to Barrett's well-known unionsympathies.As to'the allegationthat Clifford Lackmanstated to customers,within the hearing of employees,- thathe,would see that union supporters were blacklisted foremployment } in 'Hartfor'd, 'I am unable to find that apreponderance of the evidence supports the allegation.Finally,,I credit, Lackman's explanation that the removal ofa`few items,'notably roastduck and swordfish,from the listof things employees could be served at the restaurants wasnot attributable to the union campaignbut to thereluctance of the chef to cook such items in the half-hourmealtime available" to the employees.Also, the new ruleagainst waiters"taking home sandwiches was satisfactorilyexplained as not beingantiunion in motivation.We turn,finally, to the Company'spreelectionspeech,letter,and leaflet.Thesedocuments are reliedon not byGeneral Counsel," in:the usual'case butby the Companyto show that a fair election was possible,and that the effectsof any earlier,unfair labor practices were dissipated. TheCompany'spropaganda,although repeatedly exhorting theemployees to vote against theUnion, stayed wellwithin thelimits permitted by Section 8(c) of the Act.It contained twostatements,however,whichmight be considered as"curing"`the previous violationsof the Act andclearing theway for a fair election.Lackman stated about midway in hisfour pagespeech theday -before the election:"We don'tknow everything about this union business and maybe wehavemade soiree mistakes, but make sure that no employeehere need fear for his job-no matter what happens." Atthe same time Lackman read to the employees a three pagedocument 'containing 15 questions and answers,which healso distributed to the employees.Question 'and answernumber 12 read as follows:12.Will I losemy job ifI vote for the Union or ifthe Union gets in?Answer:No employees of Scoler's need fear for theirSLackman testified that ^he told Piers that,"if they pulled half of myemployees out of the restaurant,Iwould have to possibly close the back' ofthe dining room whereas I-would only have enough help to run the front ofthe dining room."I credit Piers'version of the conversation,and note inpassing that the Union used nonemployee pickets and apparently made nojobs whether or not the Union gets in. There will be noreprisals taken against anybody, no matter how theyvote, nor will there be any special benefits because youvote one way or another.D.Concluding FindingsThe facts summarized above establish that in a unit of 18or 19 employees, Lackman subjected at least six to unlawfulcoercive interrogation, threats, and implied promises ofbenefits. To be sure, many of these unlawful statements,but by no means all, were made before Lackman retainedcounsel, but their impact on employees' in a small closelyknit group of waitresses is rendered 'nonetheless coercivebecause of their employer's failure to be advised of theirrights.The criticalissues inthe case are whether the Companyunlawfully refused to bargain with the Union, and whethera bargaining order should be entered under the doctrine ofN.L.R.B. v. Gissel Packing Co., Inc.,395 U.S. 575. As notedabove, the Union represented a majority in an appropriateunit when it first demanded recognition and bargaining.The Company, moreover, learned of the Union's statusfrom a reliable and impartial source, an agent` of theConnecticut Board, and at that time Respondent expressedno doubt of the validity of the authorization cards, butbased its refusal to bargain on an alleged doubt of theappropriateness of the unit. This "doubt" can only becharacterized as spurious, as' the unit is a common one andmanifestly appropriate as the Company soon conceded bynaming that unit as appropriate in a petition filed with theBoard.Under these circumstances there is considerableforce to General Counsel's argument, based on the line ofcases stemmingfromSnow & Sons,134 NLRB 709, enfd.308 F. 2d 687 (C.A. 9, 1962), that the Company violatedSection 8(a)(5) and (1) by refusing to recognize and bargainwith the Union after the meeting at the Connecticut Board.On the other hand, the element of "reneging after consent,"basic in theSnowcase,was absent here. Moreover, theUnion made a subsequent demand, left' the cards withLackman, and readily acquiesced in his suggestion that hetalk the matter over with his counsel. In the light of all thecircumstances, I would not say that the episode at theConnecticut Board prevented the impany from thereafterasserting a doubt as to the validity of the cards.Under theGisselcase,however, a bargaining orderappears warranted here. The repeated threats to punishunion adherents and reward union opponents and thecoercive interrogation were sufficiently widespread in thissmall, closely knit unit to make a fair election impossible.Lackman's belated effort on the advice of counsel to "bailhimself out" must be characterized as "too little, too late,"or perhaps it could more accurately be said that histransgressionswere "too much, too soon." It should benoted that, although Lackman retained counsel fairly earlyin the game, he waited until the day before the election,afterhis unlawful threats and promises had had fulleffort to have prounionemployees refrain from working.6 All employeeswere charged 60 cents per meal for the privilege ofeating at the restaurant, whether or not they ate there,but the menuaffordedthem was always more restricted thanthat available to the generalpublic. 252DECISIONS OF NATIONAL LABOR RELATIONS BOARDopportunity to work their desired result, before he renderedthe lipservice to employee rights which is now urged aswiping theslate. clean.None of the cases cited inRespondent's able brief as warranting the withholding of abargaining order present circumstances comparable tothose here. InBill Pierre Ford, Inc.,181 NLRB No. 155, thecomplaint was dismissed as the sole violation was anisolated interrogation. In J. A.ConleyCo.,.181, NLRB No.20, where the, unit was three times as large as that in thiscase, there were but a few instances of 8(axl) violations,basically arising out of the efforts- of a management-inspiredemployee to get others to rescind their authoriza-tions,.In,Central Soya of Canton, Inc.,180 NLRB No. 86,there were no "broad scale unfair labor practices"; theviolations grew out of a 1 day prohibition; promptlyrescinded, against wearing badges, and the unit embraced256employees.- InArcoa Corp.,.180NLRB No. 5, therewere neither promises nor threats,, but only a pollconducted for legitimate reasons (although lacking certainsafeguards) and a wage increaseafterthe employeesdefected from the union., InBlade-Tribune Publishing Co.,180 NLRB No., 56, 161 NLRB 1512, the interrogation,although unlawful, was accompanied by statements that theemployees "if they answered me, or did not, answer me, theywerestill`,going, to be my, friends and employees at thenewspaper" (161 NLRB at 1526), , tend the' other"violations"were minimal.I find, in short, that a bargaining order should be enteredhere as the Company's unfair labor practices may fairly,becharacterized as pervasive, and at the very least ,soundermined the Union and impeded the election process astomake a fair election impossible. Under , all ` thecircumstances it' ismy view that, on balance, employeesentiment,- once fairly and uncoercedly expressed throughcards, ,would be better protected by a bargaining-order thanby a rerunning of the election.CONCLUSIONS OF LAW1.Respondent, by, interrogating its employees as totheir union membership and activities and those of otheremployees, by stating to an employee that it knew she hadsigned a union.card, by threatening to take reprisals againstemployees,who supported the Union and to curtail itsoperations if the Union became the bargaining representa-tive,by suggesting to -employees during the course of aunion campaign that they could obtain a wage increase bymerely asking the Respondent, and by promising favoredtreatment to employees who opposed the Union, engaged_iunfair labor practices affecting commerce within themeaning ofSections8(aXl) and 2(6) and (7) of the Act.2.The Union prior to, the commission of the abovefound unfair labor practices, which render a fair electionimpossible,, represented a majority of the employees in anappropriate unit, so that Respondent's refusal to bargainconstituted an unfair labor practice affecting commerce7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the NationalLaborRelationsBoard, thefindings,conclusions,'and recommended Order herein shall,as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings,conclusions,and order,and all objections thereto shallbe"deemed waived`for all,'purposes.within the meaning of Sections 8(aX5) and (1) and 2(6).and/'rr,f tt,.A m)THE REMEDYFor reasons already discussed I 'shall recommend, anorder directing that Respondent not only 'cease aad desistfrom its unfair labor practices, but also that it bargain withtheUnion upon the litter's request. I shall,' however, inaccordancewith Respondent's request,`°include' in theproposed notice herein recommended a provision acquaint-ing employees with their right to petition'for a new election.SeeCocker Saw Co.,186 NLRB No. 101,and cases therecited.''` 'Upon the foregoingfindings of •act, conclusions of law,and theentirerecord, and pursuantto Section I0(c)of theAct, I herebyissue thefollowing recommended: 7ORDER,-Respondent, Scoler's Incorporated, its, officers, agents,successors,and assigns, shall:1,Cease and desist from:,(a) interrogating employees as to their union membershipor,activity or that of fellow employees.(b) Conveying the impression of surveillanceby advisingsingemployees it knew they had signed union cards.(c) Promising benefits to employees for the purpose ofdissuading them from supporting a labor organization.(d) Threatening reprisals against,employees who support_,-ed a,labor organization.,(e) Promising to reward employees who,opposed.a labororganization.,(f)Threatening to curtail operations,if the employeeschose a labor organization to represent-them..(g) Refusing to bargainupon request with Local59,,Hoteland, RestaurantEmployeesand Bartenders,InternationalUnion,AFL-CIO, as representative of all.waiters,^waitress-es, , and bartenders(exclusive of supervisors) employed ,byRespondent.(h) In any other manner interfering,with, restraining, orcoercing employees in the_ exercise of. their rights ,underSection 7 of the Act.2.Take the followingaffirmative° action necessary toeffectuate the purposes of theAct:'(a)Upon request, .bargain collectively(as that, term"isdefinedin Section 8(d) of the Act)with .the above-namedlabor' organization as the representative,of the employees inthe above-describedunit:(b) Post at itsrestaurant at Hartford, Connecticut,copiesof theattached notice marked'Appendix." 8 Copies rof saidnotice, ,on forms, provided by theRegional" Director forRegion 1,,after being`duly signedby the,Respondent'srepresentative, shall be postedby the'Respondent immedi-ately upon receipt thereof,and be maintainedby it for,60consecutive days thereafter, in conspicuous places,;includ-ing all places where notices to employeesare. customarilyB In the event that the Board's Order is enforced by ^a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"" shall be changed, to read"Posted Pursuant to a Judgment'of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board." SCOLER'S INC.posted. Reasonable steps shall be taken by Respondent toinsure° that said notices are not altered, defaced, or coveredby any other material.(c), Notify,the Regional Director for Region 1, in writing,within 20 days from the date of the receipt of this Decision,what steps the Respondent has taken to comply herewith.9 "In the event that this recommended Order is adopted by the Board,after exceptions have been filed,this provision shall be modified to read:"Notifyethe Regional Director for Region 1, in writing,within20 days fromthe date of this Order, what steps the Respondent has takento complyherewith."tAPPENDIXNOTICE TOEMPLOYEESPOSTED'BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL recognize and bargain collectively withLocal 59,Hotel and ` Restaurant Employees andBartenders InternationalUnion, AFL-CIO,' as theexclusive collective-bargaining representative of our,waiters,waitresses,and bartenders (excluding supervi-sory employees).WE WILL NOTquestionour employees as to theirunion membership or, activity or as to that of otheremployees.WE WILL NOT threaten reprisals against employeeswho support a union or promise rewards to those whodo not.WE WILL NOT curtail, or threaten to curtail, ouroperationsbecause.a union has become the bargainingrepresentative of our employees.`WE WILL NOT convey the impression of surveillance253by telling any employee we know that he has signed a'union card.-WE WILL NOT offer benefits to employees to dissuadethem from supportinga union.Employees, pursuant to Section 9(c)(1) of the NationalLabor Relations Act,may at an appropriate timepetition theNational Labor Relations Board for-an election to, decertifyand remove the Union as their bargaining representative.The filing of such a petition can' only be done as thevoluntary act and choice of the employees and on'their owninitiative,without coercion, encouragement,or assistancefrom management. All applicablerules,regulations, andstandards for - conducting such an election -must be met.Except in unusual circumstances no such petition will beacted upon until after we have complied ,with the terms ofthe Board's order and have bargained in good faith with theUnion.DatedBySCOLER'S INCORPORATED(Employer)(Representative) ,(Title)This is an official notice and must not be defaced byanyone.-This notice must remain posted- for 60 consecutive daysfrom the date of posting and must not be altered,,defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Bulfinch Building, Seventh Floor, 15 New Chardon Street,Boston, Massachusetts 02114, Telephone 617-223-3300.